Exhibit Lowe’s Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Fiscal Years Ended On February 3, February 2, February 1, January 30, January 29, 2006 2007 2008 2009 2010 Earnings: Earnings Before Income Taxes $ 4,496 $ 4,998 $ 4,511 $ 3,506 $ 2,825 Add: Fixed Charges 340 344 424 479 468 Less: Capitalized Interest (28 ) (32 ) (65 ) (36 ) (19 ) Adjusted Earnings $ 4,808 $ 5,310 $ 4,870 $ 3,949 $ 3,274 Fixed Charges: Interest Expense(1) 231 238 301 346 331 Rental Expense(2) 109 106 123 133 137 Total Fixed Charges $ 340 $ 344 $ 424 $ 479 $ 468 Ratio of Earnings to Fixed Charges 14.1 15.4 11.5 8.2 7.0 (1) Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. (2) The portion of rental expense that is representative of the interest factor in these rentals.
